               Case 2:19-cv-00775-RSM Document 1 Filed 05/22/19 Page 1 of 4




1

2

3

4

5
                                     UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    NORTHWEST ADMINISTRATORS, INC.,

8                                        Plaintiff,                      No.

9
                                                                         COMPLAINT TO COLLECT
10                                                                       TRUST FUNDS
     OMA CONSTRUCTION, INC., a
11   Washington corporation,

12
                                         Defendant.
13

14

15               Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16   the laws of the State of Washington, with its principal place of business in King
17
     County, and is the authorized administrative agency for and the assignee of the
18
     Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
19
                                                                   II.
20

                 The Western Conference of Teamsters Pension Trust Fund is an
21


22   unincorporated association operating as a Trust Fund pursuant to Section 302 of the

23   Labor Management Relations Act of 1947, as amended, to provide retirement

24
     benefits to eligible participants.
25


26
     COMPLAINT TO COLLECT FUNDS                                                Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                               ATTOKNHYSATLAW
     Page |1                                                                   100 WEST HARRISON STREET • NORTH TOWER, SUITE WO
     G:\01-01999\513\OMA Consfruclion 414935 12-18\Complainl,doc
                                                                                           SEATTLE, WAS! HNGTON 98119
                                                                                    TI;UiPH(? (206) 2H'5-(H64 * t-'AX: (206) 2S5-W25
                                                                                                     ®^B^"
              Case 2:19-cv-00775-RSM Document 1 Filed 05/22/19 Page 2 of 4




                                                                  III.
1

2
                This Court has jurisdiction over the subject matter of this action under Section

3    502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974 ("ERISA"),

4    29 U.S.C. §1132(e)(1) and (f) and under §301 (a) of the Taft-Hartley Act, 29 U.S.C.
5
     §185(a).
6
                                                                  IV.
7
                Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
8
     §1132(e)(2), because the Plaintiff Trust Fund is administered in this District.
9

10                                                                V.


II               Defendant is a Washington corporation.

12
                                                                  VI.

13
                 Defendant is bound to a collective bargaining agreement with Local 174 of the
14
     International Brotherhood of Teamsters, (hereinafter "Local"), under which the
15
     Defendant is required to promptly and fully report for and pay monthly contributions to
16

     the Trust at specific rates for each hour of compensation (including vacations,
17

18   holidays, overtime and sick leave) the Defendant pays to its employees who are

19   members of the bargaining unit represented by the Local. Such bargaining unit

20
     members are any of the Defendant's part-time or full-time employees who perform
21
     any work task covered by the Defendant's collective bargaining agreements with the
22
     Local, whether or not those employees ever actually join the Local.
23


24

25

26
     COMPLAINT TO COLLECT FUNDS                                          Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                         ATTORNEYS AT LAW
     GA01-01999\513\OMA Construction 414935 12-18\Complaini.doc          100 WEST HAKKkSON STRUH' • NOi^TH TOWER, SUiTE 300
                                                                                    SEATTLE, WASHINGTON 98119
                                                                              TELEPHONE: (206) 285-0464 • FAX: (206) 28S-R92S
                 Case 2:19-cv-00775-RSM Document 1 Filed 05/22/19 Page 3 of 4




                                                                    VII.
I

2
                   Defendant accepted the Plaintiff's Trust Agreement and Declaration and

3    I agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4      and delinquently paid contributions due to the Trust, together with interest accruing

5
       upon such delinquent contributions at varying annual rates from the first day of
6
       delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
       connection with the Defendant's unpaid obligations.
8
                                                                    VIII.
9

10           Defendant failed to pay all contributions owed for the period December 2018. due

II     to a rate increase effective December 1, 2018 from $7.14 per hour to $7.88 per hour,

12
       resulting in unpaid contributions due of $7,608.51. Based upon Defendant's unpaid
13
       contributions for the month of December 2018, Defendant is further obligated for
14
       liquidated damages in the amount of $1,521.70, as well as interest accruing and
15
       attorney's fees and costs.
16


17
            WHEREFORE, the Plaintiff prays to the Court as follows:

18                       A. Ail delinquent contributions due to the Trust;

19                       B. All liquidated damages and pre-judgment interest due to the Trust;

20
                         C. All attorney's fees and costs incurred by the Trust in connection with
21
                                 the Defendant's unpaid obligation; and
22

23

24

25


26
       COMPLAINT TO COLLECT FUNDS                                           Reid, McCarthy, Ballew & Leahy, L.L.P,
                                                                                            ATTORNEYS AT LAW
       Page |3
       &\01-U1999\513\OMA Construction 414935 12-!8\Complainf.doc           SCO WEST HARRISON STREET • NORTI [ TOWER, SUITE 300
                                                                                       SEATTLi7, WASHINGTON 9S119
                                                                                 TCLK?ION£: (206) 285-046-t • FAX; (206)285-8925
                                                                                                 ®^S^.s
               Case 2:19-cv-00775-RSM Document 1 Filed 05/22/19 Page 4 of 4




                       D. Such other and further relief as the Court may deem just and
1

2
                             equitable.

3                DATED this 21st day of May, 2019.

4                                                                 Respectfully submitted,
5                                                                 REID, MCCARTHY, BALLEW & LEAHY,
                                                                  L.LP.
6

7

8
                                                                  Russell J. Rey8r, W6BA #2560
9
                                                                  Attorney for Plaintiff
10

11

12


13

14

15


16


17

18

19

20

21


22


23


24

25

26
     COMPLAINT TO COLLECT FUNDS                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                  ATTORNEYS AT LAW
     Page | 4
     G-\01-01999\513\OMA Construction 414935 12-18\Complam>.doc                    100 WEST HARR1SON STREET • NORTH TOWdK, SUfTR 300
                                                                                              StiATTLh:, WASHINGTON 98119
                                                                                        TELEPHONE: (206) 285^64 * FAX: (206)285-8925
                                                                                                       ®^^^"°
